It is not clear from the finding whether the plaintiffs were acting as brokers authorized to sell fifty shares of Hartford-AEtna stock for the account of the defendant, or as buyers of the stock on their own account; but as both parties on their briefs and in argument have treated the transaction described in the finding as evidencing an oral contract for the sale of the stock by defendant to plaintiffs, we accept that construction of the finding. Both parties also agree on their briefs that the appeal is based solely on the ground that recovery on the contract alleged and proved was barred by the statute of frauds. The appellant makes some claims for the correction of the finding, but they do not touch the findings which we regard as decisive. It is admitted that there was no memorandum signed by the defendant, and no partial payment is claimed. The question briefed and argued, is whether there was a partial performance by receipt and acceptance of a part of the stock by the buyer. We think it is quite clear that there was.
If the finding as to the first telephone conversation of December 16th stood alone, it might be difficult to discover in it an unequivocal assent of the defendant to sell; but the findings as to what was said and done shortly afterward make it clear that the defendant had agreed to sell fifty shares of Hartford-AEtna stock at $215 net. Harwood then reported by telephone that the defendant could deliver only forty-five shares, and directed the plaintiffs to cover back five shares by buying it in the open market at $215, leaving forty-five shares to be delivered. This the plaintiffs did. That was equivalent to an order to the plaintiffs as brokers to buy five shares for the defendant's account, and to treat the five shares so bought in partial delivery of the fifty shares sold, leaving the other forty-five shares to be delivered thereafter. The plaintiffs in *Page 173 
filling that order bought and paid for the five shares in their character as agents for the defendant, and received and accepted them in their character as buyers, as a part performance by the defendant of its contract to sell and deliver fifty shares.
The contract did not limit the defendant to the delivery of the particular certificates which it owned or represented that it owned. If the defendant, owning no Hartford-AEtna stock at all, had directed the plaintiffs as its brokers to go into the market and cover back for its account the whole fifty shares at $215, and the plaintiffs had done it, the contract would have been fully performed on both sides. If that had been done it could hardly be denied that the defendant had made a good delivery of the stock, and that the plaintiffs had actually received and accepted it. So, on this finding, the contract was performed as to five out of the fifty shares, and the practical effect is that the defendant has been discharged pro tanto, so that the judgment is for the difference between the contract price and the market price of forty-five shares only. It is quite clear, therefore, that the plaintiffs had actually received and accepted five shares out of the original fifty contracted for.
It is claimed that the direction by Harwood to cover back five shares was a purely verbal act which cannot take the case out of the statute of frauds. It was not, however, an act in the formation of the contract, but an act done in performance of it, and not purely a verbal act, because it created an agency and qui facitper alium, facit per se. This part of the transaction falls entirely outside of the statute of frauds, and it resulted in a constructive delivery of five shares of Hartford-AEtna stock by the defendant to the plaintiffs which the plaintiffs actually received and accepted in part performance of the contract sued on. It is therefore *Page 174 
unnecessary to discuss the question of constructive acceptance and receipt which is elaborately presented on the briefs.
   There is no error.
In this opinion the other judges concurred.